Thayer, J.,
dissenting: We held in Appeal of Westmoreland School Board, 132 N.H. 103, 109, 564 A.2d 419, 423 (1989) that the failure of a school board to renominate a non-tenured teacher was not grievable pursuant to the collective bargaining agreement (CBA). Our holding in that case was based on RSA 189:14-a, 1(a), which requires school districts only to provide written notice on or before March 31 to teachers who have taught in that district for one or more years that they will not be renominated or reelected. Compare RSA 189:14-a, 1(b) (any teacher who has taught for three or more consecutive years is entitled to hearing and reasons for failure to be renominated or reelected). The facts of the case before us do not differ from the facts of Westmoreland except that here the board furnished the non-tenured teacher with a reason for not renominating her. Nothing in RSA 189:14-a or the CBA indicates that if a non-tenured teacher is not renominated or reelected, and reasons are given therefor, the school board is then required to provide the teacher with a hearing. However, the majority holds that “the declared justification supporting the Nashua School Board’s failure to renominate or reelect necessarily gives rise to genuine issues of contractual interpretation and dispute.” Because I believe that RSA 189:14-a, 1(a), as interpreted by Westmoreland, dictates the opposite conclusion, I respectfully dissent.
*707Article III of the CBA provides that there must be an “alleged violation of a term or provision of the existing contract” or a “grievance otherwise arising out of the employer-employee relationship involving wages, hours or other terms or conditions of employment” before a grievant can resort to the grievance/ arbitration process. The school district does not dispute that Lylis would be entitled to the grievance process if she were penalized during the contract year for taking the number of sick days to which she was contractually entitled during the two-and-one-half years that she taught. However, Lylis claims that her rights under the CBA alter the statutory requirements of RSA 189:14-a, 1(a).
The school board is not prohibited from deciding not to renominate Lylis based on the fact that the continuity of her teaching has been disrupted due to the number of sick days she has used. Indeed, the school board has the unbridled authority to choose not to renominate a non-tenured teacher, and is not required to provide the teacher with a hearing and reasons for its decision. See RSA 189:14-a, 1(a). As the majority points out, the CBA provides that “[t]he BOARD hereby retains and reserves unto itself, without limitations, all power, rights, authority, duties and responsibilities conferred upon and vested in it by the Law and Constitution of the State of New Hampshire----” The fact that the school board in this case chose to explain the reasons for its decision does not automatically entitle Lylis to initiate the grievance process.
Lylis does not argue that she was denied compensation for the sick leave to which she was contractually entitled under section 6:1 of the CBA. If this were the issue before us, I would reach a different conclusion. However, because the school board has the statutory right to choose not to renew a non-tenured teacher’s contract without providing a hearing and statement of the reasons, I can say with positive assurance that the CBA’s arbitration clause is not susceptible to a reading that will cover the dispute, Appeal of Westmoreland School Board, 132 N.H. at 106, 564 A.2d at 421, and I would hold in this case that Lylis has no right to invoke the grievance procedure.
Even if the majority is correct and the grievance process is available to determine whether or not Lylis violated Article VI of the CBA, dealing with sick leave, she is still not entitled to be renominated. See RSA 189:14-a, 1(a). If the result of the grievance procedure were that Lylis did not abuse the sick leave policy, the school board would be required only to delete the reason gratuitously given for Lylis’ non-renomination. If, on the other hand, the outcome of the grievance procedure were that Lylis did *708abuse the policy, the reason given for her non-renomination would remain. In any event, if the school board unilaterally deletes the reason for Lylis’ non-renomination, it would resolve the controversy.
For these reasons, I would reverse the decision of the Public Employee Labor Relations Board.
Souter, J., joins in the dissent.